DETAILED ACTION
This action is responsive to the amendment filed 7/28/22.
Claims 1, 3-5, 7, 9-21 are finally rejected.
Claim 8 is withdrawn from consideration due to being drawn to a non-elected species. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 7 and 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young WO 2010108132 in view of Amarasinghe et al. (US 20060276089, “Amarasinghe”).
Regarding claim 1, Young teaches an outer shell (Fig. 1, outer containment envelope 20) formed of an impermeable material (Par. 50, ‘Outer containment envelope 20 may be made from a liquid and gas impermeable material such as one or more sheets of plastic or foil’) which forms an internal enclosure within the outer shell (Fig. 3, enclosure formed between layers 22/24); a heat generation layer disposed inside the internal enclosure, wherein the heat generation layer comprises at least one liquid permeable heater comprising an exothermic reactant (Par. 13, ‘Mixing the first reactant with the second reactant may create an exothermic (or endothermic) reaction’; fig. 3, second reactant compartment 50) enclosed in a liquid permeable sheet (Par. 12,  ‘The second reactant compartment further may include a permeable membrane’; fig. 3, second reactant compartment 50) and a plurality of sealed bladders (Fig. 7 and par. 47, ‘sealed reactant compartment 40 may be converted into two sub-compartments 40a and 40b by placing second transverse seal 43 in the middle of sealed reactant compartment 40, as shown in FIG. 7’) containing an activator liquid (Par. 52, ‘For example, if sealed reactant compartment 40 contains a liquid’); and a heater activation system (Figs. 4d, 7), comprising an activation strip (Fig. 4d, middle shear strip 48) in contact with the plurality of sealed bladders containing the activator liquid (Fig. 7, In the embodiment with two sub-compartments 40a,40b middle shear strip 48 would be in contact with the two sub-compartments), an unsealing segment (Fig. 7 transverse seals 41/43) and a user operable portion (Fig. 2, pull tab 30), wherein the activation strip comprises a plurality of unsealing segments (Fig. 7 transverse seals 41/43) extending from a handle segment (Figs. 2 and 7, transverse seals 41/43 extend from pull tab 30), each unsealing segment operatively connected to at least  one of the plurality of sealed bladders (Fig. 7, transverse seals 41/43 respectively connected to sub-compartments 40a/40b); wherein the user operable portion is accessed at least partially outside the outer shell and is in functional communication with the activation strip (Fig. 2, pull tab 30 in functional communication with middle shear strip 48 and accessed from outside the shell) such that activating the user operable portion establishes fluid communication between the activator liquid and at least one liquid permeable heater (Fig. 3 and par. 44, ‘once the user pulls on pull tab 30 (which, as explained above, is attached to the tip of middle strip 48), sealed reactant compartment 40 will be shorn open and the reactant inside sealed reactant compartment 40 will be released into outer containment envelope 20 where it contacts a second reactant. If the second reactant is inside second reactant compartment 50, then second reactant compartment 50 is permeable to the reactant released from sealed reactant compartment 40.’).
Young, as modified, fails to teach that the impermeable outer shell comprises an inner impermeable layer and an outer layer. 
Amarasinghe teaches a thermal therapy device (Abstract) which comprises an analogous outer shell (Par. 31, ‘The PCM is usually provided in the article of clothing in the form of discrete packs or pouches’) which comprises a laminate material having inner impermeable layer and an outer layer (Par. 35, ‘the present invention also provides a PCM encapsulated by a laminate film, wherein the laminate film comprises an outer heat-sealing layer and an inner layer which is impermeable to the PCM.’). 
Therefore, since both Young and Amarasinghe teach different liquid impermeable materials for the containment of liquids in thermal therapy devices, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to substitute one known liquid impermeable material for the other in order to achieve the predictable result of a liquid impermeable material for containing a liquid in a thermal therapy device. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 3, Young, as modified, further teaches wherein the plurality of unsealing segments is disposed at least partially inside the outer shell (Figs. 3, 7 showing the relevant structure disposed within containment envelope 20) operatively  connected to at least one of the plurality of sealed bladders (Fig. 4d showing middle shear strip 48 connected to bladder 40 having shear lines 60) and adapted to unseal and release the activator liquid (Par. 47, ‘the user must take care to pull middle shear strip 48 far enough that shear lines 60 lengthen all the way across both transverse seal 41 and second transverse seal 43.’), and the handle segment is operable to be externally accessed by a user (Fig. 3, middle shear strip 48 extends through slit 52 and has pull tab 30 at its distal end which is externally accessible by the user).
Regarding claim 7, Young, as modified, further teaches wherein the activation strip is operatively connected to two or more of the plurality of sealed bladders (par. 47, ‘sealed reactant compartment 40 may be converted into two subcompartments 40a and 40b by placing second transverse seal 43 in the middle of sealed reactant compartment 40 […] The contents of the two subcompartments 40a and 40b are released into outer containment envelope 20 in the same way as previously described (i.e. by pulling on middle shear strip 48).’).
Regarding claim 13, Young, as modified, further teaches pulling at least a portion of the activation strip of the blanket of claim 3 (Par. 44, ‘once the user pulls on pull tab 30 (which, as explained above, is attached to the tip of middle strip 48), sealed reactant compartment 40 will be shorn open and the reactant inside sealed reactant compartment 40 will be released into outer containment envelope 20’).
Regarding claim 14, Young, as modified, further teaches wherein the activator liquid, when released from each of the plurality of sealed bladders, contacts the heat generation layer and permeates the liquid permeable sheet into the at least one liquid permeable heater (Par. 44, ‘once the user pulls on pull tab 30 (which, as explained above, is attached to the tip of middle strip 48), sealed reactant compartment 40 will be shorn open and the reactant inside sealed reactant compartment 40 will be released into outer containment envelope 20 where it contacts a second reactant. If the second reactant is inside second reactant compartment 50, then second reactant compartment 50 is permeable to the reactant released from sealed reactant compartment 40.’; par. 52, ‘For example, if sealed reactant compartment 40 contains a liquid’) and combines with the exothermic reactant causing an exothermic reaction that heats the warning blanket (Par. 13, ‘Mixing the first reactant with the second reactant may create an exothermic (or endothermic) reaction that causes the pouch to emit (absorb) heat.’).


Regarding claim 15, Young, as modified, further teaches wherein pulling the activation strip unseals the at least one sealed bladder of the plurality of sealed bladders and releases the activator liquid into the internal enclosure (Par. 44, ‘once the user pulls on pull tab 30 (which, as explained above, is attached to the tip of middle strip 48), sealed reactant compartment 40 will be shorn open and the reactant inside sealed reactant compartment 40 will be released into outer containment envelope 20 where it contacts a second reactant. If the second reactant is inside second reactant compartment 50, then second reactant compartment 50 is permeable to the reactant released from sealed reactant compartment 40.’; par. 52, ‘For example, if sealed reactant compartment 40 contains a liquid’).
Claims 4-5, 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young in view of Amarasinghe, as applied to claims 1, 3, 7 and 13-15, above, and further in view of Joseph et al. (US 6644383, “Joseph”).
Regarding claim 4, Young, as modified, fails to teach wherein the heat generation layer comprises a plurality of liquid permeable heaters.
Joseph teaches an analogous exothermic heater (Abstract) in which the heat generation layer comprises a liquid permeable sheet that is quilted to integrally form
two or more liquid permeable heaters (Col. 6, lines 25-60 and Figs. 13-14, liquid permeable compartments 254 can be mapped to the two or more liquid permeable heaters), each comprising an exothermic reactant enclosed in a liquid permeable sheet (Fig. 13, solid material 244; col. 3, lines 41-42, ‘The disclosure will focus on heating an item 12 with an exothermic chemical reaction.’).
 Therefore, in view of Joseph, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Young, as modified, by providing a liquid permeable sheet that is quilted to integrally form two or more liquid permeable heaters each comprising an exothermic reactant enclosed in a liquid permeable sheet, so as to prevent the solid exothermic reactant materials from shifting within the device, as taught by Joseph. 
Regarding claim 5, Young, as modified, further teaches wherein the at least one liquid permeable heater comprises two or more liquid permeable heaters having quilted compartments in the liquid permeable sheet (Young has previously been modified in view of Joseph to provide a heat generating layer which comprise a plurality of quilted compartments; see Joseph, col. 6, lines 25-60 and Figs. 13-14, liquid permeable compartments 254). 
Regarding claim 16, Young, as modified, further teaches wherein the heat generation layer comprises a plurality of liquid permeable heaters (Young has been modified to include a heater layer with a plurality of liquid permeable heaters; see Joseph, col. 6, lines 25-60 and Figs. 13-14, liquid permeable compartments 254) and wherein the activator liquid from each of the plurality of sealed bladders contacts at least one of the plurality of liquid permeable heaters (Par. 44).
Regarding claim 17, Young, as modified, further teaches wherein the activator liquid from each of the plurality of sealed bladders contacts two or more of the plurality of liquid permeable heaters and causes an exothermic reaction in each of the two or more of the liquid permeable heaters (Young has previously been modified in view of Joseph to provide a heat generating layer which comprises a plurality of permeable heaters; see Joseph, col. 6, lines 25-60 and figs. 13-14, liquid permeable compartments 254).
Regarding claim 18, Young, as modified, further teaches wherein an exothermic reaction is caused in each of the plurality of liquid permeable heaters after contact of the activator liquid with each liquid permeable heater (Par. 13, ‘Mixing the first reactant with the second reactant may create an exothermic (or endothermic) reaction that causes the pouch to emit (absorb) heat’; further Young has previously been modified in view of Joseph to provide a heat generating layer having a plurality of permeable heaters; see Joseph, col. 6, lines 25-60 and figs. 13-14, liquid permeable compartments 254).
Claims 9, 11-12 and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young in view of Amarasinghe, as applied to claims 1, 3, 7 and 13-15, above, and further in view of Potter (US 20110224760). 
Regarding claim 9, Young, as modified, fails to wherein the internal enclosure is divided into a fluidly isolated first internal chamber and a second internal chamber, wherein the heat generation layer is disposed in the first internal chamber; and a second heat generating layer disposed in the second internal chamber comprising at least one second liquid permeable heater comprising a second exothermic reactant enclosed in a second liquid permeable sheet and at least one second sealed bladder containing a second activator liquid.
Potter teaches a thermal regulation blanket (Abstract) which comprises at least one internal bulkhead that internally divides the internal enclosure into fluidly isolated first internal chamber and second internal chamber (Par. 6, ‘A thermal regulation blanket includes a body blanket constructed of a first plurality of cells. The first plurality of cells are separated by a plurality of dividers.’), wherein a first heat generation layer is disposed in the first internal chamber ; and a second heat generating layer disposed in the second internal chamber (Par. 19 and fig. 2, the thermoregulation blanket comprises multiple cells each which can comprise its own exothermic reaction layer), the first and second heat generating layers comprising  first and second sealed bladders containing a first and second activator liquids (Par. 5, ‘A plurality of pouches are disposed within respective cells of the plurality of cells […] The rupture of a pouch of the plurality of pouches causes the second reagent to mix with the first reagent of the respective cell.’).
In view of Potter, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Young, as modified, by providing at least one bulkhead for dividing the internal enclosure into multiple chambers, each chamber having the structure taught by Young including the liquid bladder, the heat generating layer and the heat activation structure, in order to provide a device which is capable of heating a larger surface area, as taught by Potter.
Regarding claim 11, Young, as modified, further teaches at least one internal bulkhead that internally divides the internal enclosure into fluidly isolated first internal chamber and second internal chamber (Young has previously been modified in view of Potter to provided bulkheads dividing the internal enclosure into multiple distinct cells each containing the heating/activation structure taught by Young; see Potter, par. 6, ‘A thermal regulation blanket includes a body blanket constructed of a first plurality of cells. The first plurality of cells are separated by a plurality of dividers.’), wherein the heat generation layer is disposed in the first internal chamber (Young has been modified to include multiple cells each containing a heat generating layer, one of which can be considered the first heat generating layer); and a second (Young has been modified to include multiple cells with duplicate structure) heat generating layer disposed in the second internal chamber  comprising at least one second liquid permeable heater comprising a second exothermic reactant enclosed in a second liquid permeable sheet (Fig. 3, second reactant compartment 50; pars. 13, 44, 52) and at least one second sealed bladder containing a second activator liquid (Fig. 2, sealed reactant compartment 40; par. 52); and a second (Young has been modified to include multiple cells with duplicate structure) heater activation system comprising a second activation strip extending through a second activation aperture of the outer shell and in contact with the at least one second sealed bladder (Fig. 2, middle shear strip 48 extending through slit 52 connected with sealed reactant compartment 40), the second activation strip comprising a second handle segment (Fig. 2, pull tab 30) and a second unsealing segment (Fig. 2, shear lines 60), wherein the second unsealing segment is adapted to unseal and release the second activator liquid, and the second handle segment is operable to be externally accessed by a user (Fig. 2 and par. 44).
Young, as modified, fails to teach wherein when unsealed at least one first sealed bladder of the plurality of sealed bladders is configured to provide a first heating stage that generates heat for a first period of time, and wherein when unsealed the at least one second sealed bladder is configured to provide a second heating stage after completion of the first period of time to increase a total period of time that the blanket is heated; wherein the first and second heating stages are configured to generate heat at respective heat generation rates, wherein the first and second heating stages are configured to generate heat at different heat generation rates, the heat generation rate of the second heating stage being less strong and/or of longer duration than the heat generation rate of the first heating stage.
Potter however teaches a device having first and second heat generating chambers (Par. 6, ‘A thermal regulation blanket includes a body blanket constructed of a first plurality of cells. The first plurality of cells are separated by a plurality of dividers.’; par. 18, ‘In an alternative embodiment, the first reagent 2 and second reagent 3 may be selected from combinations of chemicals that when combined provide an exothermic reaction.’), wherein the first heat generating chamber is configured to provide a first heating stage that generates heat for a first period of time, and the second heat generating chamber is configured to provide a second heating stage after completion of the first period of time to increase a total period of time that the blanket is heated (Par. 33, ‘Cells 1 can be activated sequentially to titrate the temperature of the insulating layer 6 that is exposed to the patient. Additionally, the sequential activation of the cells 1 provides new endothermic sources once the reaction in adjacent cells 1 are no longer producing an appropriate cooling temperature. ’); wherein the first and second heating stages are configured to generate heat at respective heat generation rates, wherein the first and second heating stages are configured to generate heat at different heat generation rates (Par. 33, ‘In still further embodiments, the cells and pouches within the cells may comprise varying concentrations of the respective reagents or other additives. In this manner, the comparative strength, weakness, or duration of the endothermic reaction within different cells can be controlled by design.’), the heat generation rate of the second heating stage being less strong and/or of longer duration than the heat generation rate of the first heating stage (Par. 33, ‘In one such strategy, the patient is quickly brought down to a target temperature, by activation of cells of a first reagent concentration, and then a maintenance phase is performed using cells with a different reagent concentration designed for temperature maintenance.’).
Therefore, in view of Potter, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to provide the different heat generating chambers with different heat generating capabilities, in order to quickly bring the patient to temperature during a first heat generating phase, and then to maintain the patient at the desired temperature during the second heat generating phase, as taught by Potter.
Regarding claim 12, Young, as modified, teaches an outer shell (Fig. 1, outer containment envelope 20) having an inner impermeable layer (Young has previously been modified in view of Amarasinghe to utilize a laminate material for the outer shell, the laminate material having in inner impermeable layer and an outer layer; see Amarasinghe, par. 35) with a first activation aperture (Fig. 2, slit 52) and a second (Young has previously been modified in view of Potter to include multiple cells with duplicate structure) activation aperture (Fig. 2, slit 52); and an outer layer (See Amarasinghe, par. 35), wherein the inner impermeable layer and the outer layer form an internal enclosure within the outer shell (Fig. 3, enclosure formed between layers 22/24); a first heat generation layer disposed inside a first internal chamber of the internal enclosure comprising at least one first liquid permeable heater comprising a first exothermic reactant enclosed in a first liquid permeable sheet (Par. 13, ‘Mixing the first reactant with the second reactant may create an exothermic (or endothermic) reaction’; fig. 3, second reactant compartment 50) and at least one first sealed bladder containing a first activator liquid (Par. 52, ‘For example, if sealed reactant compartment 40 contains a liquid’); and a second (Young has previously been modified in view of Potter to include multiple cells with duplicate structure) heat generating layer disposed in a second internal chamber of the internal enclosure comprising at least one second liquid permeable heater comprising a second exothermic reactant enclosed in a second liquid permeable sheet (Par. 13, ‘Mixing the first reactant with the second reactant may create an exothermic (or endothermic) reaction’; fig. 3, second reactant compartment 50) and at least one second sealed bladder containing a second activator liquid (Par. 52, ‘For example, if sealed reactant compartment 40 contains a liquid’); and a first heater activation system (Fig. 4d), comprising a first activation strip (Fig. 2, pull tab 30) extending through the first activation aperture of the outer shell and in contact with the at least one first sealed bladder (Fig. 2, middle shear strip extends through slit 52 and connects to sealed reactant compartment 40), the first activation strip comprising a first handle segment (Fig. 2, pull tab 30) extending from an unsealing segment (Fig. 4d, shear lines 60), wherein (a) the unsealing segment is disposed at least partially inside the outer shell (Fig. 3 showing the relevant structure disposed within containment envelope 20) operatively connected to the at least one first sealed bladder (Fig. 4d showing middle shear strip 48 connected to bladder 40 having shear lines 60) and adapted to unseal and release the first activator liquid (Fig. 3 and par. 44, ‘once the user pulls on pull tab 30 (which, as explained above, is attached to the tip of middle strip 48), sealed reactant compartment 40 will be shorn open and the reactant inside sealed reactant compartment 40 will be released into outer containment envelope 20’), and (b) the first handle segment extends through or outside the first activation aperture and is operable to be externally accessed by a user (Fig. 3, middle shear strip 48 extends through slit 52 such that pull-tab 30 is accessible external to containment envelope 20); a second (Young has previously been modified in view of Potter to include multiple cells with duplicate structure) heater activation system (Fig. 4d) comprising a second activation strip (Fig. 2, pull tab 30) extending through the second activation aperture of the outer shell and in contact with the at least one second sealed bladder (Fig. 2, middle shear strip extends through slit 52 and connects to sealed reactant compartment 40), the second activation strip comprising a second handle segment (Fig. 2, pull tab 30) and a second unsealing segment (Fig. 4d, shear lines 60), wherein the second unsealing segment is adapted to unseal and release the second activator liquid (Fig. 3 and par. 44, ‘once the user pulls on pull tab 30 (which, as explained above, is attached to the tip of middle strip 48), sealed reactant compartment 40 will be shorn open and the reactant inside sealed reactant compartment 40 will be released into outer containment envelope 20’); wherein unsealing the at least one first sealed bladder causes a first heating stage and unsealing the at least one second sealed bladder causes a second heating stage (Young has previously been modified in view of Potter to provide different cells for different heating stages; see Potter, par. 33, ‘Cells 1 can be activated sequentially to titrate the temperature of the insulating layer 6 that is exposed to the patient. Additionally, the sequential activation of the cells 1 provides new endothermic sources once the reaction in adjacent cells 1 are no longer producing an appropriate cooling temperature.’); and wherein the first and second heating stages are configured to generate heat at different heat generation rates (See Potter, par. 33, ‘In still further embodiments, the cells and pouches within the cells may comprise varying concentrations of the respective reagents or other additives. In this manner, the comparative strength, weakness, or duration of the endothermic reaction within different cells can be controlled by design […]  In one such strategy, the patient is quickly brought down to a target temperature, by activation of cells of a first reagent concentration, and then a maintenance phase is performed using cells with a different reagent concentration designed for temperature maintenance.’).
Regarding claims 20, Young, as modified, teaches pulling at least a portion of the activation strip through the activation aperture and pulling at least a portion of the second activation strip through the second activation aperture (Young has been modified in view of Potter to include multiple cells with duplicate structure; par. 43); wherein the activator liquid, when released from each of the plurality of sealed bladders, contacts the heat generation layer and permeates the liquid permeable sheet into the liquid permeable heater and combines with the exothermic reactant (Par. 44) causing a first exothermic reaction that heats the warning blanket (Par. 13); and wherein the second (Young has been modified in view of Potter to include multiple cells with duplicate structure) activator liquid, when released from the at least one second sealed bladder, contacts the second heat generating layer and permeates the second liquid permeable sheet into the second liquid permeable heater and combines with the second exothermic reactant (Par. 44) causing a second exothermic reaction (Par. 13), wherein the first exothermic reaction and the second exothermic reaction heat the warming blanket (Par. 13).
Regarding claim 21, Young, as modified, further teaches wherein the internal enclosure is divided into a first internal chamber and a second internal chamber (Young has previously been modified in view of Potter to provided bulkheads dividing the internal enclosure into multiple distinct cells each containing the heating/activation structure taught by Young; see Potter, par. 6, ‘A thermal regulation blanket includes a body blanket constructed of a first plurality of cells. The first plurality of cells are separated by a plurality of dividers.’), wherein the heat generation layer is disposed in the first internal chamber (Young has been modified to include multiple cells each containing a heat generating layer, one of which can be considered the first heat generating layer); and a second (Young has been modified to include multiple cells with duplicate structure) heat generating layer disposed in the second internal chamber comprising at least one second liquid permeable heater comprising a second exothermic reactant enclosed in a second liquid permeable sheet (Fig. 3, second reactant compartment 50; pars. 13, 44, 52) and at least one second sealed bladder containing a second activator liquid (Fig. 2, sealed reactant compartment 40; par. 52); and a second (Young has been modified to include multiple cells with duplicate structure) heater activation system comprising a second activation strip in contact with the at least one second sealed bladder (Fig. 2, middle shear strip 48 extending through slit 52 connected with sealed reactant compartment 40), the second activation strip comprising a second handle segment (Fig. 2, pull tab 30) and a second unsealing segment (Fig. 2, shear lines 60) adapted to unseal and release the second activator liquid (Fig. 2 and par. 44); wherein, when unsealed, the at least one first sealed bladder is configured to provide a first heating stage, and wherein when unsealed the at least one second sealed bladder is configured to provide a second heating stage (Young has previously been modified in view of Potter to provide different cells for different heating stages; see Potter, par. 33, ‘Cells 1 can be activated sequentially to titrate the temperature of the insulating layer 6 that is exposed to the patient. Additionally, the sequential activation of the cells 1 provides new endothermic sources once the reaction in adjacent cells 1 are no longer producing an appropriate cooling temperature.’); wherein a heat generation rate of the second heating stage is less strong and/or of longer duration than a heat generation rate of the first heating stage (See Potter, par. 33, ‘In still further embodiments, the cells and pouches within the cells may comprise varying concentrations of the respective reagents or other additives. In this manner, the comparative strength, weakness, or duration of the endothermic reaction within different cells can be controlled by design […]  In one such strategy, the patient is quickly brought down to a target temperature, by activation of cells of a first reagent concentration, and then a maintenance phase is performed using cells with a different reagent concentration designed for temperature maintenance.’).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7, 9-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9849253 (‘253) in view of Young.
The following is a comparison between application claim 1 and claim 3 of ‘253:

Application claim 1
Claim 3 of ‘253
1.    A blanket, comprising:

an outer shell having an inner impermeable layer; and an outer layer, wherein the inner impermeable layer and the outer layer form an internal enclosure within the outer shell;

a heat generation layer disposed inside the internal enclosure, wherein the heat generation layer comprises at least one liquid permeable heater comprising an exothermic reactant enclosed in a liquid permeable sheet and 






a plurality of sealed bladders containing an activator liquid; and




a heater activation system, comprising  an activation strip in contact with the plurality of sealed bladders containing the activator liquid, an unsealing segment and a user operable portion, wherein the activation strip comprises a plurality of unsealing segments extending from a handle segment, each unsealing segment operatively connected to at least one of the plurality of sealed bladders;

wherein the user operable portion is accessed at least partially outside the outer shell and is in functional communication with the activation strip such that activating the user operable portion establishes fluid communication between the activator liquid and at least one liquid permeable heater.

1. An intracorporeal fluid delivery device for heating a fluid to be administered to a patient, the device comprising: 

an outer shell, wherein the outer shell comprises an inner impermeable layer with an activation aperture, and an outer permeable layer, wherein the inner layer and the outer layer form an internal enclosure within the outer shell; 


a heat generation layer disposed inside the internal enclosure, wherein the heat generation layer comprises at least one first liquid permeable heater comprising a first exothermic reactant; 

an intracorporeal fluid conduit disposed within the outer shell or internal to the inner impermeable layer, wherein the intracorporeal fluid conduit has a path through the device, and wherein the intracorporeal fluid conduit further comprises an inlet port adjacent to a proximal end of the device and an outlet port adjacent to a distal end of the device; and 


a heater activation system disposed within the outer shell, comprising: 

at least one sealed bladder disposed inside the internal enclosure adjacent to the heat generation layer; and an activator liquid disposed in the at least one sealed bladder; wherein the activator liquid, when released from the at least one sealed bladder, contacts the heat generation layer and permeates the at least one first liquid permeable heater to combine with the first exothermic reactant causing a first exothermic reaction that heats fluid in the intracorporeal fluid conduit;

an activation strip operatively connected to the at least one sealed bladder, wherein the activation strip comprises a handle segment extending from the outer shell through the activation aperture into the at least one sealed bladder, wherein pulling the handle segment unseals the at least one sealed bladder and releases the activator liquid.


As can be seen from the above comparison claim 3 of ‘253 teaches all aspects of application claim 1 except that the ‘at least one sealed bladder’ is a ‘plurality of sealed bladders’ or that the permeable heater is ‘enclosed in a liquid permeable sheet’. However, as illustrated above, these features are obvious over Young.
Claims 1-7, 9-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,195,073 (‘073) in view of Young.
The following is a comparison between application claim 1 and claim 1 of ‘073:
Application claim 1
Claim 1 of ‘073
1.    A blanket, comprising:

an outer shell having an inner impermeable layer; and an outer layer, wherein the inner impermeable layer and the outer layer form an internal enclosure within the outer shell;







a heat generation layer disposed inside the internal enclosure, wherein the heat generation layer comprises at least one liquid permeable heater comprising an exothermic reactant enclosed in a liquid permeable sheet and 

a plurality of sealed bladders containing an activator liquid; and









a heater activation system, comprising an activation strip in contact with the plurality of sealed bladders containing the activator liquid, an unsealing segment and a user operable portion, wherein the activation strip comprises a plurality of unsealing segments extending from a handle segment, each unsealing segment operatively connected to at least one of the plurality of sealed bladders;


wherein the user operable portion is accessed at least partially outside the outer shell and is provided in functional communication with the activator element portion such that an activating action on the user operable portion provides fluid communication between the activator liquid and at least one liquid permeable heater.

1. A warming blanket, comprising: an outer shell that comprises: 

an outer shell that comprises: an inner impermeable layer with an activation aperture; an outer layer operatively connected to the inner impermeable layer to form an internal enclosure within the outer shell; and 

an integrally formed pressure valve, wherein the pressure valve is configured to remain closed until a threshold internal pressure is reached causing the valve to open venting fluid from the internal enclosure and further configured to close once the internal pressure has reduced below said threshold internal pressure, said integrally formed pressure valve capable of retaining an insulation layer within the outer shell while preventing the outer shell from bursting due to over inflation; 




a first heat generation layer disposed inside the internal enclosure, wherein the first heat generation layer comprises a plurality of liquid permeable heaters each containing a first exothermic reactant; 



a heater activation system, comprising: 
at least one first sealed bladder disposed inside the internal enclosure adjacent to the first heat generation layer; a first activator liquid internal to the first bladder; at least one second sealed bladder disposed inside the outer shell; and a second activator liquid internal to the second bladder; 

wherein the first activator liquid is releasable from the at least one first sealed bladder so the first activator liquid is capable of contacting the first heat generation layer and permeating into each of the plurality of liquid permeable heaters; wherein the first activator liquid and the first exothermic reactant are configured to exothermically react in a first exothermic reactant and to form said insulation layer as a byproduct of said first exothermic reaction; 


a first activation strip extending into and out of the first activation aperture of the outer shell, wherein the first activation strip comprises: a first unsealing segment disposed inside the outer shell and operatively connected to the at least one first sealed bladder and a handle segment operable to be externally accessed by a user; and a second unsealing segment disposed inside the outer shell and operatively connected to the at least one second sealed bladder, wherein when pulled the handle segment is configured to cause the at least one first sealed bladder to unseal and release the first activator liquid into the internal enclosure; wherein when pulled the second unsealing segment of the first activation strip is configured to cause the at least one second sealed bladder to unseal and release the second activator liquid into the internal enclosure; and wherein at least a portion of the second activator liquid when released from the second bladder is capable of permeating at least one of the plurality of liquid permeable heaters to combine with the first exothermic reactant disposed therein so that a second exothermic reaction is produced that strengthens the insulation layer, wherein the outer shell is configured to be inflated by the insulation layer.


As can be seen from the above comparison, claim 1 of ‘073 teaches all aspects of application claim 1 except that the permeable heaters are ‘enclosed in a liquid permeable sheet’. However, as illustrated above, these features are obvious over Young.

Response to Arguments
Applicant's arguments filed 7/28/22 have been fully considered but they are not persuasive.
Applicant argues that Young fails to ‘an impermeable outer shell comprising an inner impermeable layer and an outer layer’. While, the examiner agrees that Young fails to teach these aspects, the examiner maintains that these aspects are obvious over Amarasinghe.
Applicant further argues that Young fails to teach ‘a plurality of interconnected unsealing segments adapted to unseal and release the activator liquid, each unsealing segment operatively connected to at least one of the plurality of sealed bladders’. The examiner disagrees and maintains that this aspect is taught by transverse seals 41/43 which are interconnected and operatively connected to bladders 40a/40b as illustrated in fig. 7. Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794